—In an action to recover damages for personal injuries, etc., the defendant B & B Equipment Co., Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), dated April 17, 1997, as denied its motion for leave to amend its answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
Given the length of the appellant’s delay in moving to amend its answer, its failure to provide a reasonable explanation for the delay, the prejudice the proposed amendment would cause the plaintiffs, and the apparent lack of merit of the proposed amendment, the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion (see, Matter of *297Goggins, 231 AD2d 634). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.